UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6483



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


CHARLES ANTHONY COTTON, JR.,

                                            Defendant - Appellant.


                            No. 04-7585



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


CHARLES ANTHONY COTTON, JR.,

                                            Defendant - Appellant.


Appeals from the United States District Court for the Western
District of Virginia, at Roanoke.    Jackson L. Kiser, Senior
District Judge. (CR-95-30)


Submitted:   February 23, 2005            Decided:   March 23, 2005


Before NIEMEYER, MOTZ, and KING, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Charles Anthony Cotton, Jr., Appellant Pro Se.    Joseph William
Hooge Mott, Assistant United States Attorney, Roanoke, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          In these consolidated appeals, Charles Anthony Cotton,

Jr. appeals the district court’s order denying his motion to reduce

his sentence pursuant to 18 U.S.C. § 3582(c) (2000) and its order

denying his motion for reconsideration.          In criminal cases, a

defendant must file his notice of appeal within ten days of “the

entry of either the judgment or order being appealed.”         Fed. R.

App. P. 4(b)(1)(A); see United States v. Ono, 72 F.3d 101, 102-03

(9th Cir. 1995)   (applying   ten-day   appeal   period of Rule 4(b) to

§ 3582(c) motions).    With or without a motion, the district court

may grant an extension of time to file of up to thirty days upon a

showing of excusable neglect or good cause.           Fed. R. App. P.

4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

          The district court entered the order denying Cotton’s

motion to reduce his sentence on February 5, 2004; the ten-day

appeal period expired on February 20, 2004. Cotton filed his first

notice of appeal on March 8, 2004, beyond the ten-day appeal period

but within the excusable neglect period.*        Because the notice of

appeal was filed within the excusable neglect period, we remanded

to the district court to determine whether Cotton could demonstrate

excusable neglect or good cause warranting an extension of the ten-

day appeal period.    On remand, the district court denied a pending


     *
      We have accorded Cotton the date he wrote on the notice of
appeal as the filing date.    See Houston v. Lack, 487 U.S. 266
(1988).

                                - 3 -
motion for reconsideration, and determined that Cotton had not

shown excusable neglect.          However, we find we have jurisdiction

over both appeals, because Cotton filed his motion to reconsider

the court’s order denying his motion to reduce his sentence within

the ten-day appeal period, and he timely appealed the district

court’s   order       denying   his   motion    to   reconsider.   See    United

States v. Ibarra, 502 U.S. 1, 4 n.2 (1991); United States v.

Christy, 3 F.3d 765, 767 n.1 (4th Cir. 1993).

               Cotton contends the district court erred by denying his

motions to reduce his sentence and for reconsideration.                  We have

reviewed the record and find no reversible error.              Accordingly, we

affirm    on    the   reasoning   of   the     district   court.   See    United

States v. Cotton, No. CR-95-30 (W.D. Va. Feb. 5, 2004 & filed Sept.

7, 2004; entered Sept. 8, 2004).             We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                     AFFIRMED




                                       - 4 -